           Case 1:19-cv-00134-TJC Document 18 Filed 06/16/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


CHERYL ANN MALONEY,                             Case No. CV-19-134-BLG-TJC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

ANDREW M. SAUL,
Commissioner of Social Security
Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Commissioner’s decision be
  REVERSED and this matter be REMANDED pursuant to sentence four of 42
  U.S.C. § 405(g) for further proceedings consistent with the Order (doc. 17).

         Dated this 16th day of June, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Harris
                                   Judith Harris, Deputy Clerk
